  Case 8:19-cr-00202-DOC Document 9 Filed 12/09/19 Page 1 of 1 Page ID #:37


                                                                       UNDER SEAL

 Memorandum
                                                                    5 -~

 Subject:                                          Date:
                                                                                          c-    c..,
 United States v. ARMANDO VILLARREAL, December 9, 2019                           ~     ~~ ~'
                                                                                      ~~        .ra
                                                                                      —~^       c~
                                                                                        ti
 To:                                               From:                             D~~        ~
                                                                                     -~ipr_:-
 KIRY K. GRAY                                      JENNIFER L. WRIER                  m~~'~ `'fl
 Clerk, United States District Court               Assistant United States Att        A~=:
                                                                                     e~~~~., ~         O
 Central District of California                    Criminal Division                    ~~; ~

                                                                                       ~~ ~

For purposes of determining whether the above-referenced matter, being filed on December 9, 2019:

(a)     should be assigned to the Honorable Andre Birotte Jr., it

        ❑ is

        ❑
        x is not

        a matter that was pending in the United States Attorney's Office on or before August 8,
        2014, the date the Honorable Andre Birotte Jr. resigned from his position as the United
        States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W.Fitzgerald, it

        ❑ is

        D is not

       (1) a matter pending in the National Security Section or one in which the National
        Security Section has previously been involved; or(2) a matter in which current Assistant
       United States Attorney Patrick Fitzgerald is or has been personally involved or on which
       he has personally consulted while employed in the USAO.



                                                           ~~lL. WA~E~
                                                           ~~Jmted States Attorney
                                                           Division
